Citation Nr: 1047599	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a left 
Achilles tendon injury, currently evaluated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from March 1966 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in November 2010.  A transcript of his hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is currently in receipt of a 20 percent evaluation 
for residuals of Achilles tendon rupture.  The disability is 
evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5311.  
This code pertains to impairment of Muscle Group XI, which 
encompasses the posterior and lateral crural muscles and the 
muscles of the calf, and their functions include propulsion and 
plantar flexion of the foot, stabilization of the arch, flexion 
of the toes, and flexion of the knee.  Under the rating criteria 
of Diagnostic Code 5311, a moderate disability warrants a 10 
percent rating, a moderately severe disability warrants a 20 
percent rating, and a severe disability warrants a 30 percent 
rating.

A VA examination conducted in July 2007 did not include an 
assessment of the affected muscle group or groups.  Moreover, 
with respect to the joint examination and range of motion 
testing, the examiner indicated beginning and ending points of 
reported pain, but also reported that there was no pain on active 
or passive motion.  As such, the extent of any joint 
manifestations of this disability remains unclear.  The Board 
additionally notes that during his November 2010 hearing, the 
Veteran related his belief that this disability has worsened 
since the 2007 VA examination.  For these reasons, the Board 
concludes that a current examination is necessary to evaluate the 
severity of this disability.

The Board also observes that the Veteran is in receipt of Social 
Security Administration disability benefits.  While the basis for 
his receipt of these benefits is not entirely clear, as records 
pertaining to the grant of SSA benefits might contain information 
pertinent to the claim now before the Board, remand for SSA 
records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Accordingly, on remand, the RO/AMC must contact SSA and 
obtain the Veteran's complete SSA records, including any 
administrative decision(s) on his application for SSA disability 
benefits and all underlying medical records.

In light of the above discussion, the Board has determined that 
additional development is necessary.  Accordingly, the case is 
REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request a copy of 
the Veteran's complete SSA disability 
benefits file, including any administrative 
decision(s) on the Veteran's application for 
SSA disability benefits and all of the 
underlying medical records.  A copy of any 
response(s) from SSA, to include a negative 
reply, should be included in the claims file.  
All records provided by SSA also should be 
included in the claims file.

2.  Schedule the Veteran for a VA examination 
to determine the severity of the service-
connected residuals of left Achilles tendon 
rupture.  Any and all studies, tests and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner should 
also elicit a complete history, the pertinent 
details of which should be included in the 
examination report.  

Following examination of the Veteran and 
review of the claims file, the examiner 
should identify all currently present 
residuals of the left Achilles rupture.  The 
examiner should specifically identify all 
affected muscle groups, and indicate whether 
associated disability is moderately severe or 
severe.

The examiner should identify any objective 
evidence of pain and assess the extent of any 
pain.  The extent of any incoordination, 
weakened movement and excess fatigability on 
use should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and excess 
fatigability should be assessed in terms of 
additional degrees of limitation of motion.  
Stated differently, the examiner should 
indicate the point at which pain or any other 
factor limits motion. 

A discussion of the complete rationale for 
all opinions expressed should be included in 
the examination report.

3.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Then, readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


